Citation Nr: 0516736	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  96-42 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to the issue of entitlement to a higher 
initial rating than 50 percent for PTSD for the period 
preceding April 7, 1997.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.  In a December 
1996 rating decision, the veteran was granted service 
connection for PTSD and assigned a 50 percent rating 
effective December 3, 1992.  In a September 2002 rating 
decision, the veteran was granted an increased evaluation for 
PTSD to 70 percent effective April 7, 1997, and granted a 
TDIU.  

In a letter dated May 2004, the Board wrote to the veteran 
that it was planning on issuing a decision on whether the 
veteran had submitted a Notice of Disagreement (NOD) 
regarding the issue of entitlement to a higher initial rating 
than 50 percent for PTSD for the period prior to April 7, 
1997.  Thereafter, the Board issued a decision in September 
2004 in which it determined that the veteran had not 
submitted a timely NOD as to the aforementioned issue.  

The veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court), and in response to a 
joint motion for partial remand from the Appellant and the 
Secretary of Veterans Affairs, the Court issued an order in 
January 2005.  This order vacated the portion of the 
September 2004 Board decision which determined that the 
veteran had not submitted a timely NOD as to the issue of 
entitlement to a higher initial rating than 50 percent for 
PTSD for the period prior to April 7, 1997.

In the September 2004 decision, the Board remanded the issues 
of : entitlement to service connection for a right shoulder 
disability, a right foot disability, left ear hearing loss, 
tinnitus, residuals of a broken nose and a right cheek 
injury, residuals of a concussion, entitlement to a higher 
initial rating than 10 percent for a tender scar on the right 
leg, entitlement to an initial compensable rating for 
telangiectasia on the nose, entitlement to an increased 
rating than 70 percent for post-traumatic stress disorder 
(PTSD), and entitlement to an earlier effective date than 
April 7, 1997, for a total disability rating based on 
individual unemployability (TDIU).  Thus, these issues are 
not before the Board at this time.  


FINDINGS OF FACT

1.  By a rating action dated in December 1996, the RO granted 
the veteran service connection for PTSD and assigned a 50 
percent rating.

2.  The veteran was informed of the December 1996 decision, 
and of his appellate rights, in a letter addressed to him on 
January 8, 1997.

3.  Although a supplemental statement of the case (SSOC) was 
erroneously mailed to the veteran in March 1997 regarding a 
higher initial rating for PTSD, the veteran never filed a 
notice of disagreement within one year of the January 8, 
1997, notification of the December 1996 decision granting a 
50 percent rating for PTSD.
 
4.  The veteran did not respond to the March 1997 SSOC with 
what could be considered a timely substantive appeal.  

5.  The RO issued a letter to the veteran in May 2004 
explaining that he had not submitted a notice of disagreement 
regarding the issue of a higher initial rating than 50 
percent for PTSD. 


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement 
regarding the issue of a higher initial rating than 50 
percent for PTSD for the period preceding April 7, 1997.  38 
U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether a notice of disagreement has been filed on time is an 
appealable issue. 38 C.F.R. §§ 19.34, 20.101(c) (2004).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO). 38 
C.F.R. § 20.300 (2004).

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her. 
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 C.F.R. § 20.302(a) (2004).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201 (2004).  

A substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.202, 20.302(b) (2004).

The evidence shows that the RO granted service connection for 
PTSD and assigned a 50 percent rating in a December 1996 
rating decision.  The rating decision was mailed to the 
veteran in a January 8, 1997 letter.  Under the facts set out 
above, the veteran had until January 8, 1998, to file a 
timely notice of disagreement with the initial rating 
assigned for the PTSD; however, the veteran never filed a 
notice of disagreement with said claim.

Although a supplemental statement of the case (SSOC) 
regarding the initial rating for PTSD was erroneously mailed 
to the veteran in March 1997, the veteran did not file a 
notice of disagreement between January 8, 1997, and March 
1997.  The veteran submitted a statement dated January 8, 
1997 (and received on  January 14, 1997) wherein he requested 
examinations for his nasal condition, his leg and his 
shoulder.  He requested that the examinations be held in Ann 
Arbor because of panic attacks (he explained that his doctors 
were located there), but he did not request an examination 
for his PTSD, or indicate that he disagreed with the December 
1996 rating regarding PTSD.  He did not submit any other 
statements within the one year period from January 8, 1997, 
and January 8, 1998, which could be construed as a notice of 
disagreement.  

The January 2005 joint motion for partial remand stated that 
the Board's September 2004 decision did not provide an 
adequate statement of reasons or bases regarding the issue of 
timeliness of an NOD.  The Board is not certain how much more 
explanation it can provide regarding this question.  In the 
veteran's January 1997 statement discussed above, the veteran 
specifically addressed his nose, leg, and shoulder conditions 
and requested examinations for these conditions to "help 
decide the issues raised by the hearing office on a rating 
decision issued Dec. 31, 1996."  He did not request an 
examination for his PTSD, or indicate that his PTSD was not 
properly rated.  The only mention he made of his psychiatric 
condition was when he said, "Because of panic attacks I am 
requesting that these exams [exams regarding the nose, leg, 
and shoulder] be held at Ann Arbor as my doctors are located 
there."  Pursuant to 38 C.F.R. § 20.201, there is nothing in 
the veteran's statement that can be interpreted as an NOD as 
to the rating assigned for the veteran's PTSD.  

It is pointed out that even if one were to construe the 
January 1997 statement as a notice of disagreement, the 
veteran did not submit a statement which could be construed 
as a substantive appeal within one year of the January 8, 
1997, notification letter.

The record satisfactorily shows that VA, in its usual course 
of business, took the required steps to notify the veteran at 
his address of record of the need to submit a timely notice 
of disagreement when it issued the December 1996 decision.  
The RO's January 1997 notification was not returned as 
undeliverable.  Thus, there is no evidence of a failure on 
the part of VA, and there is no basis to accept an untimely 
notice of disagreement.

Also, the Board mailed the veteran a letter in May 2004 
informing him that it was going to consider the issue of 
whether a NOD was received regarding the issue of a higher 
initial rating than 50 percent for PTSD.  The letter informed 
the veteran that he had 60 days to respond to the letter; 
however, the veteran did not respond to the May 2004 letter.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, the 
United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the appeal. Roy v. Brown, 5 Vet. App. 554 (1993).  In 
the case now before the Board, the veteran clearly did not 
timely file a notice of disagreement with respect to the 
December 1996 RO decision assigning a 50 percent rating for 
PTSD.  Even if one were to construe the January 1997 
statement as a notice of disagreement, no timely substantive 
appeal was submitted after the March 1997 Statement of the 
Case.  Specifically, the veteran did not submit a statement 
which could be construed as a substantive appeal within one 
year of the January 8, 1997, notification letter from the RO.  
Therefore, the Board lacks jurisdiction with respect to this 
claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  This law addresses notification 
requirements of the VA, and its duty to assist claimants in 
the development of claims.  The present appeal, however, is 
essentially a question of the correct application of 
pertinent law to undisputed facts.  As such, the matter of 
additional development does not arise.  Under these 
circumstances, any requirements of the Veterans Claims 
Assistance Act of 2000, have been satisfied, and a remand of 
this matter to the RO for their consideration of the 
implications of that new law to this case is not warranted.


ORDER

Having found that the veteran did not submit a notice of 
disagreement regarding the issue of a higher initial rating 
than 50 percent for PTSD for the period before April 7, 1997, 
the appeal is denied 


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


